DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an apparatus for detecting a chemical of interest in a fluid sample, the apparatus comprising: a nano-particle injection device configured to inject functionalized magnetic nano-particles and optionally non-functionalized magnetic nano-particles into the fluid sample in the sample chamber, wherein the functionalized magnetic nano-particles comprise a plurality of bits of a reactor chemical spread out and separated from each other over a surface of each of the functionalized magnetic nano-particles for at least one of aggregating and disaggregating the functionalized magnetic nano-particles by binding or reacting to the chemical of interest in the fluid sample and the non-functionalized magnetic nano-particles do not include the plurality of bits in combination with the remaining limitations of the claim.
With respect to claim 19, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for detecting a chemical of interest in a fluid sample, the method comprising: injecting functionalized magnetic nano-particles into the fluid sample in a sample chamber, wherein the functionalized magnetic nano-particles comprise a plurality of bits of a reactor chemical spread out and separated from each other over a surface of each of the functionalized magnetic nano-particles for at least one of aggregating and disaggregating the functionalized magnetic nano-particles by binding or reacting to the chemical of interest in the fluid sample in combination with the remaining limitations of the claim.
With respect to claims 2-18 and 20-26, the claims have been found allowable over the prior art of record due to its dependency to claims 1 and 19 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art of record teaches the use of micro particles or nano particles mixed with the sample region. The closest prior art is Chen (US 2019/0257201 A1) disclosing a logging tool as seen in Figure 1, wherein said logging tool could be an MR modality (see paragraph 0023) that has nano particles in the substrate (see paragraphs 0041 and 0058-0059). Also, McKenna et al. (US 9,687,688 B2) discloses a medical treatment system as seen on Figures 2-6A using nano-particles (abstract, see also Column 5, lines 13-67). However, both prior arts cited lacks the details about the nano-particles as claimed and discussed above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866